Citation Nr: 1615259	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  08-28 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to exposure to herbicides or as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the U.S. Army from July 1969 to March 1971.  He served in Vietnam from January 1970 to February 1971.

During his substantive appeal, the Veteran requested a Travel Board hearing.  However, in November 2012, the Veteran cancelled this hearing request, in writing.  Accordingly, the Board will proceed to a decision on this appeal without such a hearing.  See 38 C.F.R. § 20.704(e).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran's claim was previously remanded by the Board for further development in January 2015.  The case has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran has not been shown to have peripheral neuropathy that manifested in or is otherwise causally or etiologically related to his military service, to include exposure to herbicide therein, or that was caused or aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in active service, to include exposure to herbicides therein, and is not proximately due to, the result of, or aggravated by his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO sent a notice letter to the Veteran in April 2015.  Although this notice was sent after the initial decision on the claim in June 2006, the issue was readjudicated in a supplemental statement of the case (SSOC) dated January 2016. The April 2015 letter informed the Veteran of the information and evidence that is necessary to substantiate his claim for service connection on direct, presumptive, and secondary bases and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Therefore, the Board finds that the duty to notify has been met as to the issue decided herein.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service and the Veteran's peripheral neuropathy claim, are in the claims file.  He has also not identified any available, outstanding evidence that is pertinent to the claim being decided herein.

The Veteran was also afforded a VA examination in July 2015, and an addendum opinion was obtained in January 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2015 examination and January 2016 addendum opinion obtained in this case are adequate.  

The Board acknowledges that upon review of the July 2015 examination, the AOJ obtained a supplemental VA opinion in order to determine whether the Veteran's peripheral neuropathy of the upper extremities was aggravated by his diabetes mellitus and to reconcile the examiner's findings with the December 2004 diagnosis of bilateral carpal tunnel syndrome and L5-S1 radiculopathy, as requested by the Board's January 2015 remand.  First, the Board finds that the July 2015 VA examiner did address the December 2004 diagnosis of bilateral carpal tunnel syndrome, left cubital tunnel syndrome, and L5-S1 radiculopathy per the Board's remand directives.  She opined that the May 2006 VA examination showed that the Veteran's carpal tunnel syndrome had resolved at the time of that examination.  She also discussed the Veteran's previous diagnoses of bilateral carpal tunnel syndrome, left cubital tunnel syndrome, and L5-S1 radiculopathy within her responses to the six enumerated medical opinions of record laid out by the Board's January 2015 remand instructions.  As such, the Board finds that the July 2015 examination was adequate as to the Board's January 2015 remand instructions regarding a thorough review of the medical evidence of record.  Further, the Board also notes that the January 2016 examiner then specifically listed the December 2004 EMG performed by Dr. J.R.L. in his opinion, thus, specifically considering this test. 

Second, although a January 2016 addendum opinion was obtained to more fully address the Veteran's secondary service connection claim, the Board finds that the July 2015 examination was otherwise adequate, as the examination was predicated on a full reading of the Veteran's claims file, an evaluation of the Veteran and an extensive discussion of the Veteran's medical records.  The July 2015 and January 2016 examiners considered all of the pertinent evidence of record, to include the statements of the appellant, and provided complete rationales for the opinions stated.  The January 2016 examiner also relied upon and cited to relevant medical literature.  When reviewed together, as is intended when obtaining an addendum opinion, the July 2015 and January 2016 opinions are adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board is also satisfied that there has been substantial compliance with the prior January 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the January 2015 remand, the Board requested that the AOJ provide the Veteran with a notice letter in order to specifically advise the Veteran of the information and evidence needed to substantiate his claim on both a direct and secondary basis and request any outstanding private medical records for his peripheral neuropathy of the upper extremities.  The Board also requested that the AOJ obtain a VA examination, which specifically commented on the Veteran's medical history and whether or not his neuropathy disorder was related to his service-connected diabetes mellitus.  As above, the AOJ sent the Veteran a notice letter in April 2015, which included information regarding substantiating a claim for secondary service connection and requested that the Veteran submit any relevant medical records or a release to obtain such information.  The Veteran did not return the medical records request form and indicated that he had no further evidence to provide in his 30 day waiver in February 2016.  The Veteran was afforded a July 2015 VA examination, and a January 2016 addendum opinion.  Therefore, the Board finds that there has been substantial compliance with prior Board remands.   

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In cases where the Veteran claims a disorder as a result of exposure to an herbicide, such as Agent Orange, service connection may be evaluated on a presumptive basis.  Exposure to an herbicide will be presumed if a veteran had in-country service in Vietnam or in its inland waterways during the period of January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  In such cases, service connection should be granted when the veteran meets these service requirements for presumed herbicide exposure and has one of the diseases delineated in 38 C.F.R. § 3.309(e). 

Additionally, if the veteran fails to qualify for presumptive service connection because his disorder is not one of the delineated disorders listed in 38 C.F.R. § 3.309(e), the veteran may attempt to qualify for this presumptive service connection by submitting evidence that his disorder should be included in the regulation and that it is the type of disorder that is reasonably caused by herbicide exposure.  Finally, if the veteran still does not qualify for presumptive service connection, the claim must then be adjudicated on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for
peripheral neuropathy of the upper extremities.

As noted above, the Veteran's military personnel records indicate that the Veteran had service in Vietnam during the requisite time period.  As such, he is presumed to have been exposed to herbicides, to include Agent Orange, during such service.  However, although early onset peripheral neuropathy is listed among the diseases presumed to be associated with herbicide exposure, the regulations require that such peripheral neuropathy manifest to a compensable degree within one year of exposure.  See 38 C.F.R. § 3.307(a)(6)(ii).  In this case, the Veteran's service in Vietnam ended in February 1971, and he does not allege that he has early onset peripheral neuropathy, nor does the medical evidence reflect an onset of symptoms within one year of exposure, or within one year of February 1971, his last date of exposure.  As such, the Board finds that the Veteran's peripheral neuropathy of the upper extremities does not meet the requirements for presumptive service connection based on herbicide exposure.

The Board also finds that there is no evidence of record to support direct service connection, to include direct service connection based on herbicide exposure.  The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of peripheral neuropathy.  His April 1969 entrance examination and his March 1971 separation examination did not note any relevant diagnoses or symptoms.  As will be discussed in further detail below, the July 2015 VA examiner also found that the Veteran's peripheral neuropathy of the upper extremities was caused by cervical radiculopathy following a known civilian workplace injury.  As a result of this finding, she opined that the Veteran's peripheral neuropathy of the upper extremities was not caused by or related to his service, to include exposure to herbicide therein.  The medical evidence does not suggest that peripheral neuropathy manifested in service, and the Veteran has not alleged otherwise.  Rather, the Veteran claimed that his current peripheral neuropathy of the upper extremities is secondary to his service-connected diabetes mellitus.  As such, the Board finds that service connection for the Veteran's  peripheral neuropathy of the upper extremities is not warranted on a direct basis, to include on the basis of herbicide exposure.  Thus, the remaining question is whether the service-connected diabetes mellitus has caused or aggravated his current peripheral neuropathy of the upper extremities. 

Review of the Veteran's medical records shows that he underwent a CT scan in September 1988, due to pain and associated numbness in the right arm, for the past ten years.  The scan revealed mild bulging of the C4-5 disc, cervical spondylotic changes, central disc herniation, and bilateral root sleeve compression.  

Medical records obtained from the Social Security Administration document the Veteran's reports of pain in the neck and shoulders on numerous occasions during the 1990s.  Such records also include notations that such pain was the result of an April 1992 civilian workplace injury and show that the Veteran reported experiencing pain since that 1992 incident.  For example, at an appointment in December 1995, the Veteran reported a head injury in April 1992, with neck pain that radiated into his shoulders and occasionally down his right arm.  The assessment by his medical provider at that time was possible entrapment neuropathy.  At a medical appointment in January 1997, the Veteran reported neck and arm pain after moving a pallet at work.  In November 1997, the Veteran again reported experiencing shoulder and neck pain, with pain shooting down his arm since 1992.  At an appointment in June 1999, the Veteran reported continued neck and shoulder pain.  He also reported that he underwent neck surgery for his symptoms in 1994. 

At an appointment with his private doctor, Dr. J.R.L., in January 2001, the Veteran reported the presence of severe neck pain following a closed head injury in 1992, which required a posterior cervical fusion.  It was also noted that the Veteran was involved in performing heavy physical work.  After reviewing the Veteran's MRI films, Dr. J.R.L. diagnosed the Veteran with some degenerative disc disease throughout the cervical spine and mild spondylosis.  At a later appointment in January 2001, Dr. J.R.L. diagnosed the Veteran with mild carpal tunnel syndrome on the right, due to prolongation of the distal median sensory latency and possible C7 radiculopathy on the left.  This diagnosis was confirmed at an April 2001 appointment wherein Dr. J.R.L. noted that his impression was cervical radiculopathy and carpal tunnel syndrome.  

The Veteran's October 2001 Social Security Administration application shows that the Veteran reported that he could no longer work as a result of his cervical pain, which radiated down the arms, and numbness in the hands.

The Veteran's claims file also contains documents from a prior workers compensation claim, to include a deposition of Dr. J.R.L.  During that deposition, Dr. J.R.L. testified that the Veteran had cervical radiculopathy at C6-7, which was causing weakness, right greater than left.  He then testified that there was a relationship between the development of this type of pathology and a history of heavy physical work.

At an appointment in January 2005 with his private doctor, Dr. T.H.B., the Veteran reported a multiple year history of worsening numbness, tingling, prickling, and pain in the median distribution of both hands, which was aggravated by increased use.  Dr. T.H.B. reported that that Veteran had been employed for over 44 years in a manual labor capacity, using jack hammers and heavy equipment for 20 years preceding his retirement.  Dr. T.H.B. then noted that electromyography testing (EMG) revealed bilateral carpal tunnel syndrome and cubital tunnel syndrome, however, he stated that he had found no evidence of cubital tunnel syndrome at that time.  

Medical records show that the Veteran underwent carpal tunnel releases for his carpal tunnel syndrome in February 2005 (right hand) and in April 2005 (left hand).

In May 2005, Dr. D.E. reported that the Veteran had a medical history of carpal tunnel syndrome and impaired glucose tolerance.  The Veteran was noted to have had mild improvement of his carpal tunnel symptoms following his carpal tunnel releases; however, the Veteran reported ongoing neck pain, some numbness, and difficulty with hand grip bilaterally at that time.  At a medical appointment later in May 2005, with Dr. T.H.B., the Veteran reported that the numbness in his hands had resolved and he was able to work in his yard.

In August 2005, the Veteran underwent an evaluation in connection with an application for Social Security Administration benefits.  After an evaluation, the examiner diagnosed the Veteran with degenerative joint disease of the cervical spine, with significant pain and limitation of motion in the cervical spine and shoulder.  The examiner also diagnosed the Veteran with essentially asymptomatic carpal tunnel syndrome.  

In December 2005, however, Dr. D.E. reported that the Veteran had ongoing issues with his hands due to carpal tunnel syndrome.

The Veteran was then afforded a VA examination in connection with his claim in May 2006.  After an examination, the 2006 examiner opined that the Veteran had peripheral neuropathy related to carpal tunnel syndrome and radiculopathy related to degenerative disc disease and not due to his diabetes.  No further rationale was provided.

In January 2007, the Veteran submitted a statement from Dr. J.E.V., which diagnosed the Veteran with diabetic neuropathy of the upper extremities and opined that the Veteran's symptoms were definitely the result of his diabetes mellitus, as he had previously undergone carpal tunnel releases.  The Board notes that Dr. J.E.V. did not indicate whether or not he had reviewed the Veteran's medical records prior to providing this opinion and did not discuss the Veteran's prior diagnosis of cervical radiculopathy due to a workplace injury in his opinion.

In December 2007, Dr. J.R.L. diagnosed the Veteran with bilateral carpal tunnel syndrome, mild polyneuropathy, and L5 radiculopathy.  He opined that he suspected that some of the Veteran's neuropathic findings were related to chronic diabetes.  However, Dr. J.R.L. did not provide any rationale in support of his opinion, nor did he discuss the Veteran's previous workplace injury or whether or not he had reviewed the Veteran's medical records prior to providing the opinion.  

In September 2009, Dr. J.E.V. submitted a second opinion statement wherein he indicated that the Veteran had diabetes with neuropathy.  However, Dr. J.E.V. again failed to provide any supporting rationale for his opinion and did not discuss the Veteran's prior diagnosis of cervical radiculopathy following a 1992 workplace injury in his opinion.

In April 2011, the Veteran underwent a VA examination in connection with a claim not before the Board, however, the Veteran's peripheral neuropathy was discussed at that examination.  The 2011 VA examiner noted a medical history of carpal tunnel syndrome and nerve impingement. An EMG and a nerve conduction study (NCS) were performed by a separate examiner, Dr. B.J., in connection with this 2011 VA examination.  April 2011 testing performed by Dr. B.J. showed that a motor examination was normal and a sensory examination showed decreased pinprick sensation in a glove distribution, with sensory level in the wrist area.  Deep tendon reflexes were trace/4 in all four extremities and symmetrical.  Dr. B.J. then opined that the EMG findings performed at that time were indicative of neurogenic process affecting muscles innervated by left C7 spinal nerve root, consistent with residual findings from previous cervical radiculopathy.  After the evaluation and relevant testing, Dr. B.J. opined that there was no clear evidence of diabetic polyneuropathy.  As a result of Dr. B.J.'s findings, the April 2011 VA examiner opined that the Veteran's left C7 radiculopathy was not a complication of his diabetes mellitus, but the result of a left C7 spinal nerve root.  No further rationale was provided.  

In its January 2015 remand, the Board found that the May 2006 and April 2011 VA examinations were inadequate to the extent that neither examiner had provided an opinion as to whether the Veteran's diabetes mellitus had aggravated his current neurological disorder and had also failed to provide sufficient rationale in support of their opinions.  As such, the Board directed the AOJ to provide the Veteran with another VA examination in its January 2015 remand directives.
 
The Veteran was then afforded another VA examination in July 2015.  At that examination, the Veteran reported numbness and pain in both hands and radiating pain in the shoulders, arms and hands.  He reported that he had undergone surgical releases of his wrists for bilateral carpal tunnel syndrome and a cervical fusion, but had not found relief from his symptoms following either surgery.  Upon examination, the Veteran was noted to have mild constant pain of the right upper extremity and moderate constant pain and mild numbness in the left upper extremity.  Paresthesias was not recorded and the Veteran had normal elbow, wrist and grip strength bilaterally.   Sensory testing revealed normal results, except for decreased sensation in the left hand and fingers.  Nerve studies showed mild incomplete paralysis of the radial nerve bilaterally, and mild incomplete paralysis of the left median nerve and middle radicular group.  The July 2015 examiner also noted that the Veteran's April 2011 EMG studies showed a normal right upper extremity, but did reveal electrodiagnostic evidence of left C7 cervical radiculopathy.  

The examiner diagnosed the Veteran with cervical radiculitis, status post-cervical laminectomy, with ongoing cervical stenosis, secondary to a workplace injury.  She then opined that the Veteran's cervical radiculopathy had its onset after service in 1992, in connection with a known traumatic event and surgical intervention.  Therefore, it was less likely than not that the Veteran's disorder had its onset in service or was related to any in-service disease, event, or injury, to include his in service exposure to herbicides.  The examiner noted that she had considered medical records dated April 1969 to the present, the Veteran's lay testimony, a clinical examination in July 2015, and EMG/NCS test results performed in January 2001 and April 2011 in making her determination.  The examiner also noted that she had reviewed the Veteran's medical records released from the Social Security Administration, as well as the Veteran's prior April 1972 VA examination, which was negative for peripheral nerve conditions.   

The examiner then opined that the Veteran had been diagnosed with diabetes mellitus type 2, in December 2005.  As such, she found that the Veteran's peripheral neuropathy disorder had its onset prior to the onset of his diabetes mellitus.  Therefore, the examiner opined that it was less likely than not that the Veteran's cervical radiculopathy was proximately due to or the result of his service-connected diabetes mellitus.  

Finally, the July 2015 examiner opined that based upon the medical evidence of record, she could determine a baseline level of severity for the cervical radiculitis.  This baseline level was described as the presence of C6 bilateral, left C7 radiculopathy in EMG/NCS test results performed in January 2001 and April 2011 and the presence of cervical stenosis in a December 2004 MRI.  After evaluating this medical evidence, the July 2015 examiner then opined that the current severity of the cervical radiculopathy was not greater than the baseline.  

In support of her opinions, the July 2015 examiner provided an extensive discussion of the Veteran's medical records, as well as a reconciliation of the conflicting medical opinions of record, as requested by the Board's January 2015 remand.  After reviewing the May 2006 VA examiner's opinion that the Veteran's peripheral neuropathy was related to carpal tunnel syndrome and his radiculopathy was related to degenerative disc disease, but that neither condition was related to his diabetes, the July 2015 examiner noted that the Veteran was not diagnosed with diabetes mellitus until December 2005 and showed clinical evidence of bilateral carpal tunnel syndrome in January 2001.  She found that review of the evidence then showed that the Veteran did not meet the clinical diagnostic criteria for a diagnosis of carpal tunnel syndrome at the May 2006 examination, following his 2005 surgical releases.  She opined that the EMG/NCS testing performed in April 2011 supported the May 2006 examiner's opinion that the Veteran's peripheral neuropathy was related to carpal tunnel syndrome and that his radiculopathy was related to degenerative disc disease, as the Veteran had onset of multiple peripheral neuropathy conditions prior to the onset of his diabetes mellitus.

The July 2015 examiner then reviewed Dr. J.E.V.'s January 2007 opinion that the Veteran's symptoms were related to diabetic neuropathy, as the Veteran's carpal tunnel syndrome problem had previously been operated on.  The July 2015 VA examiner opined that the Veteran likely had ongoing peripheral neuropathy at the time of the January 2007 appointment, however, she noted that Dr. J.E.V. had provided an opinion without clinical treatment notes to support it.  The 2015 VA examiner also noted that the EMG/NCS testing performed in 2011 demonstrated that the Veteran had ongoing cervical radiculopathy and a resolution of carpal tunnel syndrome post-surgery.  She also stated that she was unaware of whether or not Dr. J.E.V. had considered a complete differential diagnosis array at the time of his January 2007 opinion.

The July 2015 examiner next considered Dr. J.R.L.'s December 2007 opinion that some of the Veteran's neuropathic findings were related to chronic diabetes.  The 2015 examiner opined that the EMG/NCS findings performed by Dr. J.R.L. at the December 2007 appointment were significantly different than the April 2011 EMG/NCS test results, as well as Dr. J.R.L.'s previous findings of January 2001.  The 2015 VA examiner further opined that EMG/NCS findings must be clinically correlated to be valid and the December 2007 test results did not account for the Veteran's known cervical radiculopathy and cervical stenosis.  Therefore, the 2015 examiner found that the conclusions of the 2007 study were dubious.  The 2015 examiner opined that the April 2011 study did account for and correlated well with the known medical history of the Veteran, as well as the prior January 2001 study.  Therefore, the 2015 examiner found that the April 2011 study was of stronger clinical significance for diagnostic purposes.

The July 2015 examiner then reviewed Dr. J.E.V.'s September 2009 opinion attributing the Veteran's neuropathy to his diabetes.  The July 2015 examiner noted that Dr. J.E.V. had not supported his opinion with clinical examination notes or clinical testing and had also not addressed the Veteran's previous and extensive medical history.  The 2015 examiner then reiterated her opinion that the Veteran had onset of neuropathy disorders prior to the onset of his diabetes mellitus, as discussed above.

The July 2015 examiner also reviewed the April 2011 VA examination report, which included the opinion that the Veteran's left C-7 radiculopathy was not a complication of his diabetes and that his neuropathy was a result of his left C-7 spinal nerve root.  The July 2015 examiner noted that the Veteran had been diagnosed with cervical radiculopathy since his 1992 workplace injury and underwent a cervical fusion in 1994.  Thus, the 2015 examiner opined that the C7 radiculopathy had onset prior to the onset of his diabetes.  As such, the Veteran's diabetes could not have caused the left C7 cervical radiculopathy.

Finally, the July 2015 examiner reviewed and commented on Dr. B.J.'s April 2011 opinion that the Veteran's EMG findings were indicative of chronic neurogenic process affecting muscles innervated by left C7 spinal nerve root, consistent with
residual findings from previous cervical radiculopathy.  The July 2015 examiner noted again that findings on EMG/NCS must be clinically correlated to be valid.  She found that Dr. B.J.'s April 2011 EMG/NCS report included a clinical impression, as well as a clinical history and physical examination.  The 2015 examiner found that the effect of such clinical efforts by Dr. B.J. increased the validity of those 2011 findings.  The 2015 examiner then noted again that there was no evidence that the EMG/NCS study performed in December 2007 was ever clinically correlated and therefore, should hold less weight.

The Veteran was then afforded a VA addendum opinion in January 2016.  The 2016 examiner noted that he had reviewed the Veteran's electronic file and provided a summary of the relevant medical evidence of record, as well as a medical article.  In summary, the medical article found that diabetes mellitus is the most common cause of polyneuropathy in general clinical practice, with increasing incidence of diabetic peripheral neuropathy with duration of diabetes as well as association with diabetes control.  However, the examiner noted that the article also stated that "[f]ewer than 10 percent of patients have clinically evident polyneuropathy at the time of discovery of diabetes, but this figure rises to 50 percent after 25 years."  Further, "[a]s a rule, sensory loss is confined to the distal parts of the lower extremities, but in severe cases the hands are involved."

The 2016 VA examiner opined that he was in agreement that the Veteran's neurologic disabilities, currently diagnosed as degenerative disc disease of the cervical spine, status-post laminectomy, discectomy and fusion with bilateral upper extremity radiculopathy and bilateral carpal tunnel and cubital syndrome, with surgery in 2005, was less likely than not aggravated or worsened beyond normal progression, by his service-connected diabetes mellitus.  In support of his opinion, he noted that the Veteran's medical records showed a long standing cervical spine disability with symptoms of pain and upper extremity numbness, as well as imaging evidence of spondylitic changes 10 years prior to a 1988 CT scan.  

The January 2016 examiner further opined that Dr. J.E.V.'s January 2007 and September 2009 opinions attributing the Veteran's neuropathy to his diabetes were not supported by EMG evidence.  He found that Dr. J.E.V.'s opinions were instead consistent with literature expectations of development of diabetic peripheral neuropathy in the setting of poorly controlled diabetes mellitus type II.  However, the January 2016 examiner noted that at that time, based upon EMG findings, there was no evidence of the Veteran having diabetic peripheral neuropathy superimposed on his carpal or cubital tunnel syndrome, or radiculopathy.  He then opined that the literature did not support an association, either causal or for permanent worsening beyond normal progression, between diabetes mellitus type II and radiculopathy or carpal or cubital tunnel syndromes.

The Board notes that there are differing medical opinions of record with regard to the etiology of the Veteran's peripheral neuropathy of the upper extremities.  In that regard, the law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995). 

After weighing the evidence, the Board finds the July 2015 and January 2016 VA examiners' opinions are the most probative evidence.  The 2015 and 2016 examiners based their opinions on a review of the Veteran's complete medical history and considered lay testimony.  The 2016 examiner also relied upon relevant medical literature in support of his opinions.  Both the 2015 and 2016 VA examiners included an extensive summary and discussion of the Veteran's medical records as well as a discussion and reconciliation of the various other medical opinions of record.  

The Board notes that it previously found the May 2006 and the April 2011 VA examinations inadequate, as the examiners failed to provide sufficient rationale for their opinions and did not fully address whether the Veteran's peripheral neuropathy of the upper extremities was aggravated by his diabetes mellitus.  The Board will not again discuss these inadequate opinions, as they were previously found to be of little or no probative value in this case. However, the Board notes that the clinical tests performed during these examinations are not invalid, only the opinions provided.

Dr. J.E.V. provided a January 2007 opinion statement, wherein he opined that the Veteran's symptoms were related to diabetic neuropathy, as the Veteran's carpal tunnel syndrome had already been operated on, and a September 2009 opinion statement that the Veteran's neuropathic findings were related to chronic diabetes.  The Board notes that Dr. J.E.V. did not indicate that he had reviewed the Veteran's medical history prior to providing his statements.  Additionally, he failed to discuss the Veteran's previous workplace injury and subsequent cervical radiculopathy.  As such, it appears that he has based his opinion on incomplete or inaccurate facts in evidence.  The Board also finds that his 2009 statement was a bare conclusion, without any supporting rationale.  For these reasons, the Board finds that Dr. J.E.V.'s opinions are of little probative value.

The Board finds that Dr. J.R.L.'s December 2007 EMG and etiology opinion, that he suspected that some of the Veteran's neuropathic findings were related to chronic diabetes, is also not probative evidence in this case.  The Board notes that the EMG testing performed at that December 2007 appointment was questioned by the July 2015 VA examiner, as such findings were not clinically correlated and were not otherwise supported by the evidence of record.  The Board finds this criticism informative, however, separate and apart from the July 2015 examiner's findings regarding the 2007 EMG testing, the Board finds that Dr. J.R.L.'s 2007 statement was of little probative value for several other reasons.  He did not provide any rationale in support of his opinion.  He did not address the Veteran's previous medical history or his 1992 workplace injury in his opinion statement.  Additionally, to the extent that he opined that he "suspected" that the cause of the neuropathy was related to the diabetes mellitus, the Board notes that such language is speculative and does not rise to the level of at least as likely as not.  See Obert v. Brown, 5 Vet. App. 30, 33   (1993).  As such, the Board must assign the unsupported, speculative opinion no probative value.

In contrast, the July 2015 VA examiner offered her opinion based on a thorough and detailed review of all of the evidence, including the Veteran's service treatment records and post-service treatment records, and she offered a complete rationale for the opinion reached that is clearly supported by the evidence of record.  The January 2016 examiner also offered an opinion based upon a thorough and detailed review of all the medical evidence of record.  Further, the January 2016 examiner specifically discussed medical literature in support of his opinion.  

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In this case, and based on the foregoing, the Board attaches the greatest probative weight to the opinions of the July 2015 and January 2016 examiners who had the benefit and review of all pertinent medical records and who provided a thorough rationale supported by the record. 

The Board also notes that the Veteran has offered testimony that his peripheral neuropathy of the upper extremities is the result of his service-connected diabetes mellitus.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the diagnosis of a various neuropathy disorders and the etiology of his current neuropathy disorder, these findings fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4  (Fed. Cir. 2007).  

The Veteran's statements regarding the cause of his peripheral neuropathy of the upper extremities condition are lay statements that purport to provide a nexus opinion between the peripheral neuropathy of the upper extremities and his service-connected diabetes mellitus.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of peripheral neuropathy of the upper extremities is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report his symptoms of pain, numbness, tingling, and weakness, the question of the cause of such symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to the etiology of his peripheral neuropathy of the upper extremities are not competent evidence as to a nexus.   

Moreover, the Board nevertheless finds the July 2015 and January 2016 examinations to be more probative evidence, as they are based on a review of the record, the examiner's medical expertise, and in the case of the January 2016 examiner, medical literature.   Further, both examiners provided a thorough rationale with a discussion of the medical evidence of record.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for peripheral neuropathy of the upper extremities.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for peripheral neuropathy of the upper extremities is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


